              Case MDL No. 2997 Document 94-2 Filed 04/12/21 Page 1 of 1




                             BEFORE THE UNITED STATES
                    JUDICIAL PANEL ON MULTIDISTRICT LITIGATION



IN RE: BABY FOOD MARKETING, SALES
PRACTICES AND PRODUCTS LIABILITY                            MDL No. 2997
LITIGATION



                                          PROOF OF SERVICE

       In compliance with Rule 4.1(a) of the Rules of Procedure for the United States Judicial Panel on

Multidistrict Litigation, I hereby certify that a copy of the foregoing Notice of Related Action was

electronically filed on April 12, 2021 with the Clerk of the JPML using the CM/ECF System, which will

send notifications to all counsel of record.


                                                   Respectfully Submitted,

                                                   /s/ Melissa Ryan Clark
                                                   Melissa Ryan Clark
                                                   FEGAN SCOTT, LLC
                                                   140 Broadway, 46th Floor
                                                   New York, NY 10005
                                                   Telephone: (347) 353-1150
                                                   Facsimile: (312) 264-0100
                                                   melissa@feganscott.com

                                                   Counsel for Plaintiffs
